UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 1, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-31314 Aéropostale, Inc. (Exact name of registrant as specified in its charter) Delaware 31-1443880 (State of incorporation) (I.R.S. Employer Identification No.) 112 W. 34th Street, New York, NY (Address of Principal Executive Offices) (Zip Code) (646) 485-5410 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting (Do not check if a smaller reporting company) companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The Registrant had 67,173,892 shares of common stock issued and outstanding as of August 28, 2009. AÉROPOSTALE, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 19 PART II OTHER INFORMATION Item 1 Legal Proceedings 20 Item 1A Risk Factors 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 Defaults Upon Senior Securities 25 Item 4 Submission of Matters to a Vote of Security Holders 25 Item 5 Other Information 26 Item 6 Exhibits 26 SIGNATURES 27 2 table of contents PART I — FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) AÉROPOSTALE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) August 1, 2009 January 31, August 2, 2008 ASSETS Current Assets: Cash and cash equivalents $ $ $ Merchandise inventory Deferred income taxes Prepaid expenses and other current assets Total current assets Fixtures, equipment and improvements, net Deferred income taxes Other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ $ Accrued compensation Accrued gift cards Accrued expenses and other current liabilities Total current liabilities Deferred rent and tenant allowances Retirement benefit plan liabilities Uncertain tax contingency liabilities Commitments and contingent liabilities (See notes 8 and 11) Stockholders’ Equity: Preferred stock, $0.01 par value; 5,000 shares authorized, no shares issued or outstanding — — — Common stock, $0.01 par value; 200,000 shares authorized; 91,161; 90,472 and 90,242 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) ) Retained earnings Treasury stock, 23,987; 23,542 and 23,349 shares, respectively at cost ) ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 3 table of contents AÉROPOSTALE, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) 13 weeks ended 26 weeks ended August 1, 2009 August 2, 2008 August 1, 2009 August 2, 2008 (Unaudited) Net sales $ Cost of sales (includes certain buying, occupancy and warehousing expenses) Gross profit Selling, general and administrative expenses Income from operations Interest income 80 Income before income taxes Income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted average basic shares Weighted average diluted shares See Notes to Unaudited Condensed Consolidated Financial Statements 4 table of contents AÉROPOSTALE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) 26 weeks ended August 1, 2009 August 2, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Stock-based compensation Excess tax benefits from stock-based compensation ) ) Other ) ) Changes in operating assets and liabilities: Merchandise inventory ) ) Accounts payable Other assets and liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Purchase of treasury stock ) ) Proceeds from exercise of stock options Excess tax benefits from stock-based compensation Net cash (used in) provided by financing activities ) Effect of exchange rate changes ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental Disclosure of Cash Flow Information: Accruals related to purchases of property and equipment $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 5 table of contents AÉROPOSTALE, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation References to the “Company,” “we,” “us,” or “our” means Aéropostale, Inc. and its subsidiaries, except as expressly indicated to the contrary or unless the context otherwise requires. We are a mall-based, specialty retailer of casual apparel and accessories for young women and men. We design, market and sell our own brand of merchandise principally targeting 14 to 17 year-old young women and men.As of August 1, 2009, we operated 922 Aéropostale stores, consisting of 885 stores in 49 states and Puerto Rico, 37 stores in Canada, in addition to our Aéropostale e-commerce website, www.aeropostale.com (this and any other references in this Quarterly Report on Form 10-Q to aeropostale.com is solely a reference to a uniform resource locator, or URL, and is an inactive textual reference only, not intended to incorporate the website into this Quarterly Report on Form 10-Q).In addition, our new concept, P.S. from Aéropostale, offers casual clothing and accessories focusing on elementary school children between the ages of 7 and 12.As of August 1, 2009, we operated five P.S. from Aéropostale stores.We plan to open approximately nine additional P.S. from Aéropostale stores in the United States during the second half of fiscal 2009.In addition, pursuant to a Licensing Agreement, our international licensee operated three Aéropostale stores in the United Arab Emirates as of August 1, 2009. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Rule 10-01 of Regulation S-X and do not include all of the information and footnotes required by accounting principles generally accepted in the United States. However, in the opinion of our management, all known adjustments necessary for a fair presentation of the results of the interim periods have been made. These adjustments consist primarily of normal recurring accruals and estimates that impact the carrying value of assets and liabilities. Actual results may materially differ from these estimates. Our business is highly seasonal, and historically we have realized a significant portion of our sales, net income, and cash flow in the second half of the year, driven by the impact of the back-to-school selling season in the third quarter and the holiday selling season in the fourth quarter. Therefore, our interim period consolidated financial statements may not be indicative of our full-year results of operations, financial condition or cash flows. These financial statements should be read in conjunction with our Annual Report on Form 10-K for our fiscal year ended January 31, 2009. References to “2009” or “fiscal 2009” mean the 52-week period ending January 30, 2010, and references to “2008” or “fiscal 2008” mean the 52-week period ended January 31, 2009. References to “the second quarter of 2009” mean the thirteen-week period ended August 1, 2009, and references to “the second quarter of 2008” mean the thirteen-week period ended August 2, 2008. 2.Jimmy’Z Stores Closing During the second quarter of 2009, we closed all 11 remaining Jimmy’Z storesandrecorded net lease termination charges of $0.6 million in cost of sales resulting from these closures.
